Citation Nr: 1732070	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for presbyopia and cataracts with possible solar burns manifested as retinal pigment epithelial defects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1983 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a VA Form 9 (substantive appeal) in March 2010. On the first page, he indicated that he wanted a BVA Travel Board hearing. He further indicated that he wanted to appeal all of the issues on the statement of the case and any supplemental statements of the case that his local VA office sent to him. The requested hearing was never scheduled, however, and there is no indication he has withdrawn that hearing request.  Later in March 2010, the Veteran checked a box on a form indicating he still wanted a Travel Board hearing and understood it "may be many months before this hearing can be held."  The February 2014 certification of appeal (VA Form 8) reflects that a hearing was requested but had not yet been held.

Before the Board renders a decision, the claimant must be afforded an opportunity for a Board hearing.  38 U.S.C. § 7107(b) (West 2014) ("The Board shall decide any appeal only after affording the appellant an opportunity for a hearing").  The hearing may be requested at any time before the claim is certified to the Board, and then may be requested within 90 days of notification of certification.  38 C.F.R. § 3.103(c)(1) (2016) ("Upon request, a claimant is entitled to a hearing at any time on any issue involved within the purview of part 3 of this chapter...."); 38 C.F.R. § 20.1304(a) (2016) (90 days).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.
Accordingly, the case is REMANDED for the following action:

Schedule a BVA Travel Board hearing at the earliest opportunity in accordance with the Veteran's request on his March 2010 substantive appeal. Appropriately notify the Veteran and his representative of the date, time and location of this hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




